    Case 18-03033-bjh Doc 56 Filed 10/05/18                    Entered 10/05/18 23:58:20      Page 1 of 3



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

In re:                                                     )    Chapter 7
                                                           )
WALNUT HILL PHYSICIANS’                                    )    Bankruptcy:   17-32255-bjh7
HOSPITAL, LLC,                                             )
                                                           )
                           Debtor in Liquidation.          )


SCOTT M. SEIDEL, CHAPTER                                   )
7 TRUSTEE,                                                 )
                                                           )    Adversary:    18-03033-bjh
                           Plaintiff,                      )
                                                           )
                           v.                              )
                                                           )
ST. JUDE MEDICAL S.C., INC.,                               )
                                                           )
                           Defendant.                      )

                                                  APPENDIX TO
                                               RESPONSE BRIEF OF
                                           ST. JUDE MEDICAL S.C., INC.
                                    IN OPPOSITION TO MOTION FOR CONTEMPT,
                                         FOR SANCTIONS, AND TO COMPEL
                                    PRODUCTION OF DOCUMENTS AND ANSWERS
                                              TO INTERROGATORIES

TO THE HONORABLE JUDGE OF THE
UNITED STATES BANKRUPTCY COURT:

NOW COMES ST. JUDE MEDICAL S.C., INC. (“St. Jude”), and submits the following

APPENDIX1 to the RESPONSE BRIEF IN OPPOSITION as to the MOTION FOR CONTEMPT, FOR SANCTIONS,

AND TO COMPEL PRODUCTION OF DOCUMENTS AND ANSWERS TO INTERROGATORIES [adv.                       docket 41]

filed by SCOTT M. SEIDEL, CHAPTER 7 TRUSTEE (the “Trustee”), to-wit:




																																																								
1
      References to the Appendix to this Response are referred to herein as “St.JudeResponse
ContemptApp’x.___ [referenced document, any Exhibit &c.].”


Appendix to Response Brief in Opposition:                                                           Page 1 of 3
  Case 18-03033-bjh Doc 56 Filed 10/05/18                           Entered 10/05/18 23:58:20                  Page 2 of 3



                                               TABLE OF CONTENTS

Transcript of Motion to Compel Re: Discovery (June 21 Hearing) .......................................... 1 - 39

Declaration of Samuel C. Wisotzkey ....................................................................................... 40 - 43

Exhibit "A" - E-Mail of Julian Vasek (Sept. 4, 2018) ...................... ................. ............................. 44

Exhibit "B" - Transcription of Conference Call
(between Julian Vasek, Melinda A. Bialzik,
Samuel C. Wisotzkey, and John E. Johnson) ......................... .............................................. -45 - 105

           REMEMBERED          and    GIVEN UNDER MY HAND            this the      S9~ day
                                                                                   7
                                                                                                           of the month of

October, year 2018.



                                                                      PAD
                                                                       ZlR~,/
                                                                     JOHNE. JOHNSON~                   l(J~
                                                                     State Bar [Tex.] 24025457
                                                                     Dallas Office:
                                                                     705 Ross Avenue
                                                                     Dallas TX 75202
                                                                     +1 214 215 6402 - telephone
                                                                     jjohnson@padfieldstout.com - e-mail

                                                                     law-counsel for Defendant and
                                                                     local trial counsel for

                                                                     &&&
                                                                     KOHNER, MANN &KAILAS, S.C.
                                                                     attorneys for St. Jude Medical S.C., Inc.
                                                                     a/ k/ a St. Jude Medical, Inc.
                                                                     SAMUEL C. WISOTZKEY
                                                                     (adm. pro hac vice)
                                                                     MELINDA A. BIALZIK
                                                                     (adm. pro hac vice)

                                                                     Washington Building, Second Floor
                                                                     Barnabas Business Center
                                                                     4650 N. Port Washington Rd.
                                                                     Milwaukee WI 53212-1059
                                                                     +1 414 962 5110 - telephone
                                                                     +1 414 962 8725 - telecopy
                                                                     swisotzkey@kmksc.com - e-mail
                                                                     mbialzik@kmksc.com - e-mail




Appendix to Response Brief in Opposition :                                                                              Page   2   of 3
  Case 18-03033-bjh Doc 56 Filed 10/05/18               Entered 10/05/18 23:58:20     Page 3 of 3




                                            CERTIFICATE OF SERVICE

        The undersigned converted the foregoing document into an electronic image, via portable
document format (.pdf), electronically submitted same to the Internet web portal for the Clerk of
this Court utilizing the Electronic Management and Electronic Case Filing system of the Court,
which has caused service, via Simple Mail Transfer Protocol (e-mail), of a Notice of Electronic
Filing of this imaged document to the below-identified parties on Friday, October 5, 2018; said e-
mail provides an attributable hyperlink to the document, in portable document format, except any
non-electronic served counsel; in that instance, such document was mailed via First Class United
States Mail, to-wit:

Davor Rukavina, Esq.
Julian Vasek, Esq.
MUNSCH HARDT KOPF & HARR, P.C.
Suite 3800, Ross Tower
500 N. Akard Street
Dallas TX 75201


                                                               /s/ John E. Johnson.
                                                               JOHN E. JOHNSON.




                                                    	




Appendix to Response Brief in Opposition:                                                   Page 3 of 3
